Citation Nr: 0516945	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder, including 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, including PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from June 1964 to 
June 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 decision of the Wilmington, Delaware, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO determined that new and material evidence had 
been received to reopen a claim of service connection for a 
psychiatric disability, inclusive of PTSD.  The RO went on to 
deny service connection for all claimed psychiatric 
conditions on a de novo basis.

Although the RO reopened the claim and adjudicated the issue 
of entitlement to service connection for a psychiatric 
disorder, including PTSD, on a de novo basis, the Board still 
must initially make this threshold determination of whether 
new and material evidence has been submitted to reopen the 
claim, before proceeding further, because this preliminary 
determination affects the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

FINDINGS OF FACT

1.  In an unappealed decision dated in July 1981, the RO 
denied the veteran's claim for service connection for a 
psychiatric disability, and specifically, PTSD.

2.  Evidence received since that decision is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  

3.  A psychiatric disability did not have its onset in 
service, nor was schizophrenia manifested within the first 
year after service, and there is no competent medical 
evidence linking any current psychiatric disability to 
service.

4.  The evidence does not establish that the veteran has PTSD 
attributable to a stressor in military service, including any 
stressors of combat.


CONCLUSIONS OF LAW

1.  The July 1981 decision of the RO denying service 
connection for a psychiatric disability, and specifically 
PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.  The additional evidence received since that decision is 
new and material, so this claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A psychiatric disability, including PTSD, was not 
incurred in or aggravated by service, nor may a psychosis 
such as schizophrenia be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative for complaints, findings 
or treatment of nervous conditions.  When the veteran was 
examined in June 1967 for separation from service, no 
psychiatric defects were noted.  Service department personnel 
records show that he served in Vietnam with the First Marine 
Division.  His military occupation specialty (MOS) was 
mortarman.  His primary duties were as gunner and rifleman.  
He participated in combat operations against Communist forces 
in defense of Da Nang and Phu-Bai, as well as in several 
search and destroy operations in various provinces of 
Vietnam.

The veteran was hospitalized at a VA medical facility from 
September 1970 to December 1970.  The diagnosis was paranoid 
type schizophrenia.

A statement was received in  February 1971 from Rudolph T. 
DePersia, M.D.  The physician related that he had seen the 
veteran in October 1966 for tension state.

The veteran was afforded a VA psychiatric examination in 
April 1971.  He related that he was nervous while in military 
service.  There is no indication from the examination report 
that he discussed any service experiences.  He indicated that 
he currently felt tense and anxious.  The diagnosis was 
paranoid type schizophrenia.

The veteran was treated at a VA hospital from May to June 
1981 for a brief reactive psychosis.  Also reported was a 
pattern of episodic excessive drinking.  There is no 
indication from the hospital report that he discussed any 
service experiences.  

A statement was received from the veteran in September 2002 
in connection with his current application to reopen the 
claim for service connection for a psychiatric disability, 
including PTSD.  He discussed various experiences from 
military service he regarded as stressors.  He said he served 
in the 1st and 7th Marines, for about 14 months, in various 
locations in Vietnam, including Phu Bai, Hue, Khe Sahn and 
Chu Lai.  He stated that he experienced firefights, sniper 
fire, ambushes, mortar rounds, booby traps, and was close to 
napalm bombings.  He indicated he was involved in firing on 
Vietnamese villagers and in killing vegetation and animals to 
prepare a village to be burned down.

Added to the record was a March 2004 VA social survey.  The 
veteran's pertinent history was recorded and a mental status 
evaluation performed.  The social worker's assessment 
regarding PTSD criteria indicated the following:  In the area 
of reexperiencing, this veteran states that the memories of 
Vietnam do not disturb him.  He denies nightmares and 
flashbacks.  As well, he denies any depression or sadness 
when he is reminded of Vietnam.  In the area of avoidance, 
there is not anything that he tries to do to stop the 
thoughts from coming into his mind.  There are no things that 
he avoids doing or places that he avoids going.  He said 
that, at times, he felt cut off from other people, but added, 
"that this is because I have lost my leg and I know that I 
am older now."  In the area of increased arousal, he denies 
irritability or outbursts of temper.  He indicates he is 
overly alert and very infrequently can be disturbed by a loud 
noise; however, when asked if he has any physical reactions 
to being reminded of Vietnam, he said, "I just feel like I 
am in the middle of it."

The veteran was afforded a VA psychiatric examination in 
March 2004.  The examiner stated that the claims file had 
been reviewed.  It was reported that the veteran talked about 
Vietnam in a very matter of fact way.  When asked whether he 
witnessed any traumatic events, he talked about having seen 
dead bodies.  He related witnessing a Marine hitting a booby 
trap, causing the serviceman's flesh and muscles to hang down 
from his body.  On another occasion, he saw a dead Vietcong 
who was turning green.  He remarked he had been in various 
fire zones and recalled shooting and mortar rounds flying 
over his head.  Again, observed the examiner, the veteran 
discussed all these events in a matter of fact way without 
any emotional expressions.  A mental status examination was 
conducted.  The diagnoses included history of alcohol abuse 
and schizoid personality disorder.

The examiner concluded the veteran did not meet the criteria 
for PTSD.  In this regard, he denied that any of the events 
he experienced in service were particularly traumatic.  He 
denied any symptoms of hypervigilence.  He denied any 
reexperiencing of Vietnam events.  His current dreams seemed 
to have more of a general anxiety theme.

Associated with the claims file in October 2004 were reports 
and billing statements pertaining to the veteran's medical 
care during the period from 1970 to 1981.  It was shown that 
he received treatment from mental health clinicians.  The 
medical reports do not specify what mental health conditions 
were treated or their cause.




Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
January 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statements of the case (SSOC's), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.



As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The RO 
requested records from medical sources the veteran 
identified, but those medical providers advised that no 
records of the veteran's treatment were available.  He also 
was advised what evidence VA had requested and notified in 
the SOC and SSOC's what evidence had been received.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the January 2002 
letter from the RO advising the claimant of his rights in 
VA's claims process predated the RO's July 2002 decision 
initially adjudicating his claim.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, 
both I and II.

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held, however, in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the January 2002 VCAA 
notice letter that was provided to the claimant does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claim.  The January 2002 VCAA letter requested that he 
provide or identify any evidence supporting his claim.  So a 
more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  See, too, Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied for the reasons 
mentioned.



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A psychosis (such as paranoid schizophrenia) will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

The veteran's petition to reopen his claim for service 
connection for a psychiatric disorder, including PTSD, was 
received before August 29, 2001.  According to the definition 
prior to August 29, 2001, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  


Analysis

New and Material Evidence to Reopen the Claim for Service 
Connection for a Psychiatric Disorder, including PTSD

The RO denied service connection for schizophrenia in July 
1971.  In a more recent decision issued in July 1981, the RO 
also denied service connection for PTSD.  The veteran was 
informed of those decisions, and he did not appeal.  The July 
1981 decision is the last final denial of the claim of 
service connection for a psychiatric disability, however 
classified, on any basis.  So the Board's analysis of the 
evidence starts from that point.

Evidence added to the record since the RO's July 1981 
decision includes a statement from the veteran wherein he 
describes events alleged as stressors.  Specifically, for the 
first time, he described various experiences like fire 
fights, sniper fire, and ambushes while in combat in Vietnam.  
When the RO issued its July 1981 decision denying the claim 
for service connection for PTSD, the veteran simply had not 
provided any detail whatsoever regarding his alleged 
experiences he regarded as stressors.

The veteran's current observations about alleged stressors 
provide a more complete picture of the circumstances 
surrounding the origin of his disability and, as such, are 
sufficient to reopen his claim because this additional 
evidence is both new and material to his case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).



Merits Adjudication of the Claim for Service Connection for a 
Psychiatric Disability, including PTSD

Service medical records are entirely negative for psychiatric 
disorders of any sort, whether this is a psychoneurosis 
(anxiety, etc.) or a psychosis (schizophrenia, etc.).  A 
psychosis, specifically paranoid-type schizophrenia, was 
first diagnosed more than one year after the veteran had 
completed military service.  He has presented no medical 
opinion linking his paranoid-type schizophrenia to any event 
or incident of his military service - including those that 
occurred while he reportedly was engaged in combat against 
enemy forces.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Turning to PTSD, in particular, the Board again must consider 
whether the veteran was engaged in combat against enemy 
forces.  In this regard, mere presence in a combat zone is 
insufficient to show that a veteran actually engaged in 
combat with enemy forces.  Wood v. Derwinski, 1 Vet. App. 190 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991).  
On the other hand, proof of combat service does not require 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The question of whether a veteran has submitted sufficient 
supporting evidence of his claimed stressors in service is a 
factual determination.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  And in both Pentecost and Suozzi, it was 
held that specific evidence that a veteran was actually with 
his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 
128 (holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310-11 (evidence that veteran's company 
received heavy casualties during an attack, even without 
specific evidence that the veteran was "integrally involved 
in the attack" was sufficient to reopen his claim for service 
connection for PTSD).



Concerning this, the record clearly indicates the veteran 
received the Combat Action Ribbon, which is prima fascia 
evidence of his combat exposure.  See VAOGCPREC 12-99 (Oct. 
18, 1999).  Indeed, as a Marine, his MOS was mortarman, a 
military job that is consistent with his reported combat 
experiences.  So this evidence is sufficient to support his 
assertion of exposure to combat while in Vietnam, in view of 
his MOS and a citation for combat experience.  It therefore 
is conceded that he engaged in combat in Vietnam, so the 
Board, in turn, will presume his alleged combat stressors 
occurred since they are consistent with the circumstances, 
conditions, and hardships of his service.

There is, then, no disputing the veteran engaged in combat in 
Vietnam and experienced the combat stressors that he alleges.  
Nevertheless, the medical evidence currently of record still 
does not establish that he now has PTSD as a result of those 
events - again, even assuming they occurred.  Here, a VA 
psychiatrist examined the veteran and considered the impact 
of stressors on his current mental status.  And this examiner 
specifically determined the veteran does not exhibit the 
complex of symptoms to support a diagnosis of PTSD.  
This is critical because a diagnosis of PTSD is a threshold 
minimum requirement for granting service connection, meaning 
proof that he has the condition claimed (i.e., PTSD).  See, 
e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See also 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  See, too, Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes.  As well, see Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).

In the absence of a current confirmed diagnosis of PTSD, the 
preponderance of the evidence is against the veteran's claim, 
meaning there is no reasonable doubt to resolve in his favor 
and, unfortunately, his claim must be denied.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

ORDER

New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder, 
including PTSD, and to this extent, and this extent only, the 
appeal is granted.

Service connection for a psychiatric disorder, including 
PTSD, is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


